As filed with the Securities and Exchange Commission on February 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Eric W. Falkeis, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414)287-6609 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 92.8% Advertising - 0.9% Lamar Advertising Company (a) $ Aircraft Parts Manufacturing - 1.0% TransDigm Group, Inc. Airlines - 1.0% Alaska Air Group, Inc. (a) Apparel Manufacturing - 1.1% Gildan Activewear, Inc. Auto Parts - 2.2% Delphi Automotive PLC (a) Banks - 4.3% Bank Of America Corporation Citigroup, Inc. Sterling Financial Corporation Toronto-Dominion Bank Beverage Manufacturing - 0.9% Coca-Cola Company Building Equipment Contractors - 1.1% Quanta Services, Inc. (a) Building Material and Supplies Dealers - 1.0% Sherwin-Williams Company Cable and Other Subscription Programming - 3.1% Charter Communications, Inc. (a) Liberty Media Corporation (a) Chemical Manufacturing - 4.0% Agrium, Inc. Cytec Industries, Inc. Monsanto Company Westlake Chemical Corporation Clothing Stores - 0.9% Ross Stores, Inc. Communications Equipment Manufacturing - 2.0% Motorola Solutions, Inc. Computer and Peripheral Equipment Manufacturing - 8.9% Apple, Inc. Consumer Finance - 2.0% Mastercard, Inc. Visa, Inc. Containers and Packaging - 1.0% Owens-Illinois, Inc. (a) Department Stores - 0.9% Sears Holdings Corporation (a) Diversified Financial Services - 1.1% Jefferies Group, Inc. E-Commerce - 1.0% Amazon.com, Inc. (a) Electronic Components - 1.0% TE Connectivity Limited Furniture and Building Product Manufacturing - 0.9% Patrick Industries, Inc. (a) Household Products - 1.9% Procter & Gamble Company Insurance Carriers - 6.2% American International Group, Inc. (a) Berkshire Hathaway, Inc. (a) CNO Financial Group, Inc. First American Financial Corporation Internet Media - 5.1% Google, Inc. (a) Pandora Media, Inc. (a) Yahoo!, Inc. (a) Internet Retail - 0.9% Priceline.com Incorporated (a) Internt Services - 1.1% Equinix, Inc. (a) Machinery Manufacturing - 1.0% Illinois Tool Works, Inc. Media - 3.1% News Corporation Medical Equipment - 0.9% NxStage Medical, Inc. (a) Natural Gas Distribution - 1.0% Energy Transfer Equity, L.P. Oil and Gas Extraction - 8.9% BP plc - ADR Canadian Natural Resources Ltd. Chesapeake Energy Corporation Chevron Corporation Cobalt International Energy, Inc. (a) Enterprise Products Partners L.P. Nexen, Inc. Royal Dutch Shell PLC - ADR Oil And Gas Services - 1.0% Dresser-Rand Group, Inc. (a) Outpatient Care Centers - 1.0% HealthSouth Corporation (a) Pharmaceutical Manufacturing - 7.3% Medicines Company (a) Onyx Pharmaceuticals, Inc. (a) Pfizer, Inc. Pharmacyclics, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) Radio and Television Broadcasting - 1.0% Sirius XM Radio, Inc. (a) Rail Transportation - 1.0% Genesee & Wyoming, Inc.(a) Real Estate Services - 1.1% CBRE Group, Inc. (a) Residential Building Construction - 2.1% NVR, Inc. (a) 80 PulteGroup, Inc. (a) Satellite Telecommunications - 1.0% DigitalGlobe, Inc. (a) Semiconductor and Other Electronic Component Manufacturing - 3.0% Intel Corp. QUALCOMM, Inc. Tyco International Ltd. Software Publishers - 2.0% CA, Inc. Telecommunication Systems, Inc. (a) Tobacco Manufacturing - 0.9% Philip Morris International, Inc. Water Systems - 1.0% Cia Saneamento Basico do Estado de Sao Paulo (SABESP) - ADR TOTAL COMMON STOCKS (Cost $6,232,676) REITS - 4.1% American Tower Corp. Simon Property Group, Inc. TOTAL REITS (Cost $269,586) EXCHANGE TRADED FUNDS - 3.0% iShares MSCI Brazil Index Fund iShares MSCI South Korea Index Fund SPDR Gold Trust (a) TOTAL EXCHANGE TRADED FUNDS (Cost $203,770) MONEY MARKET FUNDS - 0.1% STIT - Liquid Assets Portfolio, .0146% (b) TOTAL MONEY MARKET FUNDS (Cost $5,813) Total Investments (Cost $6,711,845)* - 100.0% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of December 31, 2012. ADR American Depository Receipt * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at December 31, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2012: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
